Citation Nr: 9927333	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a right knee disorder, claimed as secondary to service-
connected lateral instability of the left knee.

2. Entitlement to an increased evaluation for lateral 
instability of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 until May 
1971.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
entitlement to an increased evaluation for service-connected 
lateral instability of the left knee, then evaluated as 20 
percent disabling.  The RO also determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder, claimed as secondary to his service-
connected left knee disability.

The Board notes that in an August 1997, the RO determined 
that new and material evidence had been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.  However, the RO 
continued to deny the veteran's claim for service connection.  
Notwithstanding the RO's reopening of the veteran's claim, in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether or not the RO 
based its determination on that issue.  Hence the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee disorder, 
claimed as secondary to the service-connected disability of 
the left knee.

The issues of entitlement to an increased evaluation for his 
service-connected left knee disability, and service 
connection for a right knee disorder as secondary to the 
service-connected left knee disability are addressed in the 
remand portion of this decision.




FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a right knee disability, claimed as secondary 
to the service-connected left knee disability when it issued 
an unappealed rating decision in February 1986.  

2.  Evidence submitted since the February 1986 RO decision 
bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant; and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
right knee disorder as secondary to the service-connected 
disability of the left knee is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1986 rating 
decision wherein the RO affirmed the prior denial of 
entitlement to service connection for a right knee disorder 
as secondary to the service-connected lateral instability of 
the left knee is new and material; thus, the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder 
as secondary to his service-connected lateral instability of 
the left knee.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence submitted prior to the February 1986 rating 
decision wherein the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder 
as secondary to his service-connected lateral instability of 
the left knee is reported below.

In September 1981, the veteran filed a claim of entitlement 
to an increased evaluation for his service-connected left 
knee disability.  VA outpatient and hospital records obtained 
by the RO in support of this claim also reflect treatment for 
a right knee disability.  During a VA orthopedic examination 
conducted in February 1982, the VA examiner noted 
degenerative changes in the patellar femoral joint of the 
right knee.

A VA discharge summary dated in May 1982 reflects a diagnosis 
of internal derangement of the right knee.  The veteran 
reported that because of his left knee disability he had been 
putting more weight on his right knee when he walked.  The VA 
physician noted that throughout his hospitalization, the 
veteran was quite anxious about his disability status 
regarding his knees and wanted it made clear on the record 
that as far as he was concerned, his right knee had 
degenerated because of the extra weight put on it due to his 
left knee disability.  The VA physician noted that "this 
might very well be" as his right knee did appear somewhat 
more torn than would normally be expected for someone his 
age.

In June 1982, the RO denied entitlement to service connection 
for a right knee disability, claimed as secondary to the 
service-connected left knee disability.  

In December 1985, the veteran filed to reopen his claim of 
entitlement to service-connection for a right knee 
disability.  VA outpatient treatment records obtained by the 
RO at that time reflect further treatment for a right knee 
condition.  


In February 1986, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability.

The evidence submitted subsequent to the February 1996 RO 
rating decision is reported below.

In April 1997, the veteran again filed to reopen his claim of 
entitlement to service connection for a right knee 
disability, claimed as secondary to his left knee disability.

A private examination report shows that in February 1996, the 
veteran was examined by Dr. A.M. after he injured his right 
knee while lifting a 75-pound box at his job at Payless 
Cashways.  Dr. A.M. reviewed the veteran's medical records, 
including a May 1993 report by a Dr. W., who saw the veteran 
after he suffered an earlier injury to the right knee.  Dr. 
W. had reported that the veteran had a longstanding history 
of a right knee disability and that he tended to favor his 
left knee by putting more pressure on the right knee.  Dr. W. 
had reportedly diagnosed the veteran with a soft-tissue 
injury to the right knee at that time.  In his own report, 

Dr. A.M. also noted that the veteran had indeed always 
favored his left knee by placing more weight on his right 
lower extremity.  Based on his own examination and a 
comprehensive review of the veteran's medical history, Dr. 
A.M. concluded that as a consequence of the injury he 
suffered to his right knee in May 1993, he suffered an 
aggravation and strain of an already existing right-sided 
patellofemoral syndrome with some possible additional medial 
collateral ligament strain.

In May 1997, the RO declined to reopen the veteran's claim of 
entitlement to service connection for a right knee 
disability, claimed as secondary to his service-connected 
left disability.




In July 1997, the veteran was provided with a VA orthopedic 
examination.  Upon examination of the right knee, the VA 
examiner found no evidence of lateral of medical instability, 
and no evidence of effusion.  Drawer sign was reportedly 
negative, and flexion and extension were noted to be from 10 
degrees to 120 degrees.  Positive crepitus was found and the 
VA examiner noted that the veteran walked with a slight limp.  

The VA examiner diagnosed the veteran with degenerative joint 
disease of the knees bilaterally, and determined that it was 
as least as likely as not that the veteran's right knee 
condition is directly related to the disability of his left 
knee.  The VA examiner explained that the veteran's right 
knee disability is the product of compensation secondary to 
his left knee disability, status post multiple surgeries to 
his left knee, and a right knee arthroscopy.

In August 1997, the RO found that the veteran had submitted 
new and material evidence in the form of the July 1997 VA 
examiner's report and reopened his claim for service 
connection.  However, the RO continued to deny the veteran's 
claim after finding that a review of the claims folder 
revealed no evidence of a chronic right knee disability that 
could be related to his left knee disability.  

In July 1998, the veteran was provided with a personal 
hearing at the RO.  He testified that he was forced to put 
more pressure on his right leg due to the pain and 
instability he experienced in his left knee.

In a Supplemental Statement of the Case issued in January 
1999, the RO continued to deny service connection for a right 
knee disability.  The RO found that despite the July 1997 VA 
examiner's diagnosis of degenerative joint disease of the 
right knee, there was no real finding of a current disability 
as the VA examiner reported no objective findings and the 
veteran's right knee x-rays were negative.



Applicable Law and Regulations

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  Elkins v. West, 12 Vet. App. 209, 218- 19 (1999).  

Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203, 206 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition, which is proximately due 
to, or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis
New and material Evidence

The veteran seeks to reopen his claim for service connection 
for a right knee disorder as secondary to his service-
connected left knee disability.  When a claim is finally 
deneid by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied o the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The Board finds that since the February 1996 rating decision, 
the veteran has submitted new and material evidence in the 
form of the July 1997 VA examiner's report.  That VA examiner 
specifically found that the veteran suffers from degenerative 
joint disease in the right knee that is the direct result of 
his service-connected left knee disability.

This evidence bears directly and substantially upon the issue 
at hand, and being neither duplicative nor cumulative, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
issue at hand is whether the veteran's claimed right knee 
disability is secondary to his service-connected disability.  
The July 1997 VA examiner's report suggests this is so.




In light of the foregoing, the Board must conclude that the 
veteran has submitted "new and material" evidence to reopen 
his claim for service connection for a right knee disability.  
See 38 C.F.R. § 3.156.


Well-grounded claim

Having reopened the veteran's claim, the next step in the 
three-step analysis under Elkins is to determine whether the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for his right knee disability.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In general, a well grounded claim for service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability. Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the veteran has submitted competent medical 
evidence of both a current diagnosis, degenerative joint 
disease of the right knee, and competent medical evidence 
linking his degenerative joint disease to his service-
connected disability.  Thus, the Board concludes that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for a right knee disorder, secondary to 
his service-connected left knee disability.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disorder, claimed as secondary to service-
connected lateral instability of the left knee, the appeal is 
granted to this extent.

The veteran has submitted a well grounded claim of 
entitlement to service connection for a right knee disorder 
as secondary the service-connected lateral instability of the 
left knee.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 
11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Since the claim of 
entitlement to an increased evaluation is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a). 


As the Board determined earlier, the claim of entitlement to 
service connection for a right knee disorder as secondary to 
the service-connected lateral instability of the left knee is 
well grounded.  However, the evidentiary record is not clear 
as to what right knee disorder the veteran currently has.  
The veteran's private physician attributed a right knee 
disorder to compensation for the veteran's service-connected 
left knee disability on the basis of an already existing 
patello-femoral syndrome with some possible additional medial 
collateral ligament strain.  A VA physician diagnosed 
degenerative joints disease on the right knee; however, 
radiographic study of the right knee was normal.  The Board 
is of the opinion that a contemporaneous comprehensive VA 
orthopedic examination would resolve identification of the 
nature and extent of severity of any right knee disability 
which may be present.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle).  The Court has 
further held that where a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998), must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare- ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that there is a great deal of ambiguity in 
the record regarding the current severity of the veteran's 
service-connected left knee disability.  During his July 1998 
hearing, the veteran testified that he had undergone surgery 
for his left knee in June 1998, and that since undergoing 
that surgery, his left knee had been in constant pain.  
However, during a follow-up orthopedic examination conducted 
two days before his personal hearing, the veteran reported 
that he was experiencing less pain in his left knee than he 
had prior to his surgery.  



Due to the inconsistencies in the record, and because a 
thorough VA examination has not been conducted since the 
veteran underwent his July 1998 surgery, the Board is of the 
opinion that another comprehensive examination of the veteran 
by a VA orthopedic surgeon addressing the concerns of DeLuca 
with 38 C.F.R. §§ 4.40 and 4.45 would materially assist in 
the adjudication of the claimant's appeals.

In light of the above, and to ensure full compliance with 
VA's statutory duty to assist, the case is remanded to the RO 
for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
treatment for bilateral knee 
symptomatology.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records, in 
particular, those of any additional 
follow-up examinations at the VA 
Outpatient Clinic in Reno, Nevada.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist to determine 
the current nature and extent of severity 
of his service-connected lateral 
instability of the left knee disability 
and the etiology of any right knee 
disorder(s) which may be present.  

The claims file, the criteria under 38 C.F.R. 
§§ 4.40 and 4.45 and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination 
and the examiner must annotate the 
examination report in this regard.  Any 
further indicated special studies must be 
conducted.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion, with an 
explanation as to what is the normal range of 
motion linked to the veteran's service-
connected left knee disability.  

The examiner should record information 
concerning pain on use, and comment on the 
functional limitations, if any, caused by the 
knee disability.  It is requested that the 
examiner provide explicit responses to the 
following questions:

To what extent, if any, does pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the veteran, result in 
functional loss, with respect to his left 
knee disability.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning his knee 
disability and offer an opinion as to whether 
there is adequate pathology present to 
support each of the veteran's subjective 
complaints.  It is requested that the 
examiner also provide explicit responses to 
the following questions:

To what extent does the service-connected 
disability cause weakened movement, excess 
fatigability, and incoordination, and if it 
does, it would be helpful for the examiner to 
comment on the severity of these 
manifestations and on the appellant's 
employment impairment in light of each of 
them.

The examiner is requested to comment 
specifically on whether pain is visibly 
manifested on movement of the disability, 
and, if so, to what extent; the presence and 
degree of, or absence of, muscle atrophy 
attributable thereto; the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disability; or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected left knee disability.  The 
presence or absence and extent of associated 
muscle spasm, swelling, deformity, excess 
fatigability, incoordination, and the like, 
should be reported.  

The examiner must specifically identify any 
right knee disorder(s) which may be present 
and specifically opine as to whether any such 
disorder(s) resulted directly from the left 
knee disability or on the basis of 
aggravation by the service-connected left 
knee disability.  If any right knee 
disorder(s) is or are present on the basis of 
aggravation, the examiner should address the 
following medical considerations: (1) The 
baseline manifestations which are due to the 
effects if any right knee disorder(s) which 
may be present; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to service-
connected disability of the left knee based 
on medical considerations; and (3) The 
medical considerations supporting an opinion 
that increased manifestations of any right 
knee disorder(s) found present is or are due 
the service-connected lateral instability of 
the left knee.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.




3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claims for 
service connection for a right knee 
disorder as secondary to the service-
connected lateral instability of the left 
knee with application of 38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995); and an increased rating 
for the service-connected left knee 
disability with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
and the holding in DeLuca, as warranted.  
The RO should consider whether there are 
any exceptional or unusual circumstances 
that would warrant consideration of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) (1) (1998).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







